In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00688-CV
___________

ERROL LYNN JOHNSON, Appellant

V.

EQUIFUNDING, Appellee



On Appeal from the 2151th District Court
Harris County, Texas
Trial Court Cause No. 2007-50685



MEMORANDUM OPINION

 Appellant, Errol Lynn Johnson, filed a motion to withdraw his appeal, which
we treat as a motion to dismiss.  See Tex. R. App. P. 42.1(a)(1).  We grant Johnson's
motion to dismiss.  All other pending motions are dismissed as moot.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.